There is, and should be, a wide distinction between a signature to a contract under the statute of frauds, which goes to the validity of the contract itself, and a signature to a conditional sales contract, such as is here involved, the filing of which under the statute goes only to the giving of notice and in no sense to the validity of the contract between the parties.
Logically, the question of what constitutes a signature should be far more liberally construed where it is only a question of notice than in those cases where the court must determine whether or not there is an enforcible contract between the parties.
We seem to have illogically reversed the rule. For instance, in Wright v. Seattle Grocery Co., 105 Wn. 383, 177 P. 818, where the purported signature was nothing but the printed name of the seller upon a bill head, it was held:
". . . that a contract may be signed within the meaning of the statute [statute of frauds], no matter in what part thereof the name of the party to be charged may appear."
and the printed name on the bill head was there held to be a signature under the statute of frauds.
In Kennery v. Northwestern Junk Co., 108 Wn. 656,185 P. 636, where there was every reason for applying the liberal rule, the contrary rule was applied, although in that case it was not a question of whether there was a valid contract between the parties, but only a question of giving notice. *Page 300 
To my mind this court should have applied the rule of Wrightv. Seattle Grocery Co. in the Northwestern Junk Co. case and should have applied the rule of the Northwestern Junk Co. case in the Wright case. Since, however, the court has so decided, I am, for the present, bound by its decisions, but holding those decisions to be illogical and unsound, I am concurring specially here, in order to give notice that I hold myself free in the future to join with the majority of the court in reversing the two lines of decision referred to.